DETAILED ACTION
Status of the Application
In this response, the Applicants claim(s) 1 – 2, 4 – 10, 12 – 16, 18 – 20 are further amended as a result of the Examiner’s Amendment included herein (as authorized by Rob Curylo (registration number # 68,204), on February 11, 2021). Claim(s) 1 – 2, 4 – 10, 12 – 16, 18 – 20 are therefore pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence by Rob Curylo (registration number # 68,204), on February 11, 2021. The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method for generating personalized geo-fences that customize electronic communications with mobile devices, the computer- implemented method comprising:  
	determining, by a processor and from a set of taxonomy data defining a common characteristic of a set of similar products, cosine similarities between a product at a particular geographical location and additional products; 
computing, by the processor, an intrinsic affinity of a particular user for the product from a weighted browse-count sum of (i) a browse count for the product and (ii) additional browse counts for the additional products, respectively, wherein each weight in the weighted browse-count sum indicates a respective cosine similarity between the product and a respective additional product,
	computing, by the[[ a]] processor, a user-similarity-based affinity based on:
	semantic vectors for geographic locations, wherein a semantic vector includes a plurality of dimensions respectively representing types of places located within a threshold distance of a geographic location and, wherein each dimension from the plurality of dimensions has a respective value representing a respective number of places having a respective type represented by the dimension, and
	the intrinsic affinity[[ies]] of the particular user the product,

	designing, by the processor and based on the user-similarity-based affinity


2.	(Currently Amended) The computer-implemented method of claim 1, wherein the geo-fence is designed based on a location-specific affinity determined from the user-similarity-based affinity, wherein the method further comprises determining the location-specific affinity by, at least
	computing the user-similarity-based affinity for the particular user from a weighted sum of[[ the]] intrinsic affinities for a set of users, wherein each weight of the weighted sum of the intrinsic affinities indicates a respective similarity between the particular user and a respective one of the users; and
	computing the location-specific affinity from the user-similarity-based affinity and a weighted sum of additional user-similarity-based affinities for additional geographical locations wherein each weight of the weighted sum of the additional user-similarity-based affinities indicates a respective similarity between the particular geographical location and a respective one of the additional geographical locations.

3.	(Canceled) 

4.	(Currently Amended) The method of claim 1, wherein the processor computes the user-similarity-based affinity by performing operations comprising:
	generating a multi-layer hierarchy of clusters of the semantic vectors, wherein each layer of the multi-layer hierarchy includes a respective set of clusters of the semantic vectors; 
	computing similarities between the particular user and from a

	determining the similarity between the user and the particular user based on a weighted sum of the layer similarities.

5.	(Currently Amended) The method of claim 2, wherein the processor further computes the location-specific affinity by computing each similarity between the particular geographical location and respective one of the additional geographical locations by computing a respective cosine similarity between a respective pair of semantic vectors representing the particular geographical location and the respective one of the additional geographical locations.

6.	(Currently Amended) The method of claim 1, wherein designing the geo-fence targeted to the particular user comprises:
	computing, for the particular user, modeled location-specific affinities for geographical locations, respectively;
	selecting a subset of particular geographical locations based on each selected geographical location having a respective modeled location-specific affinity greater than a threshold affinity;
	grouping the subset of the particular geographical locations into cluster; and
	deriving the geo-fence from a boundary around a cluster including the particular geographical location.

7.	(Currently Amended) The method of claim 6, wherein computing the modeled location-specific affinities for geographical locations comprises:
 a[[ the]] set of users including the particular user, wherein each location-specific affinity vector comprises, for a respective one of the users, a respective distribution of location-specific affinities across the geographical locations;
	segmenting the set of users by grouping the location-specific affinity vectors into location-specific affinity clusters, wherein the location-specific affinity clusters define respective segments of the users;
	averaging, for a segment corresponding to the particular user, distributions of location-specific affinities in a location-specific affinity cluster corresponding to the segment; and
	selecting the averaged distribution of location-specific affinities as the modeled location-specific affinities for the particular user.
	
8.	(Currently Amended) The method of claim 1, wherein[[ the]] stored user information used to compute the intrinsic affinity comprises: 
	a user browsing history generated from interactions by the user device with an online service providing access to the product;
	locations tracked by a global positioning system of the user device and associated with the interactions.

9.	(Currently Amended) A non-transitory computer-readable medium embodying program code that, when executed by a processing device, cause the processing device to perform operations comprising:
	determining, from a set of taxonomy data defining a common characteristic of a set of similar products, cosine similarities between a product at a particular geographical location and additional products; 
computing an intrinsic affinity of a particular user for the product from a weighted browse-count sum of (i) a browse count for the product and (ii) additional browse counts for the additional products, respectively, wherein each weight in the weighted browse-count sum indicates a respective cosine similarity between the product and a respective additional product,
	computing a user-similarity-based affinity based on:
	semantic vectors for geographic locations, wherein a semantic vector includes a plurality of dimensions respectively representing types of places located within a threshold distance of a geographic location and, wherein each dimension from the plurality of dimensions has a respective value representing a respective number of places having a respective type represented by the dimension, and
	the intrinsic affinity of the particular user for the product, 
	



designing, based on the user-similarity-based affinity
causing a telecommunication server to transmit the message to the user device when the user device is positioned within the designed geo-fence.

10.	(Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the geo-fence is designed based on a location-specific affinity determined from the user-similarity-based affinity, wherein the operations further comprise determining the location-specific affinity by, at least
	computing the user-similarity-based affinity for the particular user from a weighted sum of[[ the]] intrinsic affinities for a set of users, wherein each weight of the weighted sum of the intrinsic affinities indicates a respective similarity between the particular user and a respective one of the users; and
	computing the location-specific affinity from the user-similarity-based affinity and a weighted sum of additional user-similarity-based affinities for additional geographical locations wherein each weight of the weighted sum of the additional user-similarity-based affinities indicates a respective similarity between the particular geographical location and a respective one of the additional geographical locations.

11.	(Canceled)

12.	(Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the user-similarity-based affinity is computed by performing operations comprising:
	generating a multi-layer hierarchy of clusters of the semantic vectors, wherein each layer of the multi-layer hierarchy includes a respective set of clusters of the semantic vectors; 
 from a
	determining layer similarities between the user and the particular user based on the sets of clusters, respectively, and
	determining the similarity between the user and the particular user based on a weighted sum of the layer similarities.

13.	(Currently Amended) The non-transitory computer-readable medium of claim 10, wherein computing the location-specific affinity further comprises computing each similarity between the particular geographical location and respective one of the additional geographical locations by computing a respective cosine similarity between a respective pair of semantic vectors representing the particular geographical location and the respective one of the additional geographical locations.

14.	(Currently Amended) The non-transitory computer-readable medium of claim 9, wherein designing the geo-fence targeted to the particular user comprises:
	computing, for the particular user, modeled location-specific affinities for geographical locations, respectively, wherein computing the modeled location-specific affinities for geographical locations comprises:
	computing location-specific affinity vectors for the geographical locations and a[[ the]] set of users including the particular user, wherein each location-specific affinity vector comprises, for a respective one of the users, a respective distribution of location-specific affinities across the geographical locations,

	averaging, for a segment corresponding to the particular user, distributions of location-specific affinities in a location-specific affinity cluster corresponding to the segment, and
	selecting averaged distribution of location-specific affinities as the modeled location-specific affinities for the particular user;
	selecting a subset of the particular geographical locations based on each selected geographical location having a respective modeled location-specific affinity greater than a threshold affinity;
	grouping the subset of the particular geographical locations into cluster; and
	deriving the geo-fence from a boundary around a cluster including the particular geographical location.

15.	(Currently Amended) A computing system comprising:
a non-transitory computer-readable medium storing computer executable program instructions; and
processing hardware configured for executing the program instructions and thereby perform operations comprising:[[;]]
	determining, from a set of taxonomy data defining a common characteristic of a set of similar products, cosine similarities between a product at a particular geographical location and additional products; 
	computing an intrinsic affinity of a particular user for the product from a weighted browse-count sum of (i) a browse count for the product and (ii) additional browse counts for the additional products, respectively, wherein each weight in the weighted browse-count sum indicates a respective cosine similarity between the product and a respective additional product,
	computing a user-similarity-based affinity based on:
	(a) semantic vectors for geographic locations, wherein a semantic vector includes a plurality of dimensions respectively representing types of places located within a threshold distance of a geographic location and, wherein each dimension from the plurality of dimensions has a respective value representing a respective number of places having a respective type represented by the dimension, and
	(b) the intrinsic affinity of the particular user for the product, 
	



 user-similarity-based affinity
a server configured for transmitting the message to the user device when the user device is positioned within the designed geo-fence.

16.	(Currently Amended) The computing system of claim 15, wherein the geo-fence is designed based on a location-specific affinity determined from the user-similarity-based affinity, wherein the operations further comprise determining the location-specific affinity by, at least
	computing the user-similarity-based affinity for the particular user from a weighted sum of[[ the]] intrinsic affinities for a set of users, wherein each weight of the weighted sum of the intrinsic affinities indicates a respective similarity between the particular user and a respective one of the users; and
	computing the location-specific affinity from the user-similarity-based affinity and a weighted sum of additional user-similarity-based affinities for additional geographical locations wherein each weight of the weighted sum of the additional user-similarity-based affinities indicates a respective similarity between the particular geographical location and a respective one of the additional geographical locations.

17.	(Canceled)

18.	(Currently Amended) The computing system of claim 15, wherein the user-similarity-based affinity is computed by performing operations comprising:

	computing similarities between the particular user and from a[[ of]] set of users, respectively, wherein computing each similarity comprises, for each user:
	determining layer similarities between the user and the particular user based on the sets of clusters, respectively, and
	determining the similarity between the user and the particular user based on a weighted sum of the layer similarities.

19.	(Currently Amended) The computing system of claim 16, wherein computing the location-specific affinity further comprises computing each similarity between the particular geographical location and respective one of the additional geographical locations by computing a respective cosine similarity between a respective pair of semantic vectors representing the particular geographical location and the respective one of the additional geographical locations.

20.	(Currently Amended) The computing system of claim 15, wherein designing the geo-fence targeted to the particular user comprises:
	computing, for the particular user, modeled location-specific affinities for geographical locations, respectively, wherein computing the modeled location-specific affinities for geographical locations comprises:
	computing location-specific affinity vectors for the geographical locations and a[[ the]] set of users including the particular user, wherein each location-specific affinity vector comprises, for a respective one of the users, a respective distribution of location-specific affinities across the geographical locations,

	averaging, for a segment corresponding to the particular user, distributions of location-specific affinities in a location-specific affinity cluster corresponding to the segment, and
	selecting the averaged distribution of location-specific affinities as the modeled location-specific affinities for the particular user;
	selecting a subset of particular geographical locations based on each selected geographical location having a respective modeled location-specific affinity greater than a threshold affinity;
	grouping the subset of the particular geographical locations into cluster; and
	deriving the geo-fence from a boundary around a cluster including the particular geographical location.

Allowable Subject Matter
Claims 1 – 2, 4 – 10, 12 – 16, 18 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The independent claim discloses of determining common characteristics of a set of similar products, cosine similarity between location and additional products, computing an intrinsic value based on browser count and additional browser count with each weight, computing semantic vectors for location based on a plurality of dimension of types of places, designing a geo fence based on location specific affinity and transmit a message for the particular user based on a particular user is within a boundary of the geo-fence associated with the provider and product.

Combining these references in the particular order and combination and the particular pieces of each references to arrive at the invention would not have been obvious to one of ordinary skill in the art at the time of the invention. Therefore the claims are found to be allowable over the prior art of record.

The closest prior art of record is US PG Pubs 20150163629 – Cheung et al.,US Pg Pubs 20150149542 – Jain et al.,US PG Pub 20160179835 – Mika et al.  US PG Pubs 20080248815 – Busch et al. Grewal, Dhruv, may 2016, Mobile advertising: A frame work and research agenda, page 3 and 4
https://www.sciencedirect.com/science/article/pii/S1094996816300032 (Year: 2016)

CHEUNG discloses of boundaries of the geo-fence based on criteria in response to triggers.
JAIN discloses of personalized geo-fence, personalized geo-fence is created for the user around the real world location.
MIKA discloses of providing relevant recommendation content is based on ontology relationships.
BUSCH discloses of target predictive location based on content based upon routes taken by the user, businesses visited by users and other behaviors.
DHRUV discloses of mobile advertising alerts with respect to pre-determined points of interest

As per independent claims 1, 9 and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of:

“A computer-implemented method for generating personalized geo-fences that customize electronic communications with mobile devices, the computer- implemented method comprising:  
	determining, by a processor and from a set of taxonomy data defining a common characteristic of a set of similar products, cosine similarities between a product at a particular geographical location and additional products; 
	computing, by the processor, an intrinsic affinity of a particular user for the product from a weighted browse-count sum of (i) a browse count for the product and (ii) additional browse counts for the additional products, respectively, wherein each weight in the weighted browse-count sum indicates a respective cosine similarity between the product and a respective additional product,
	computing, by the processor, a user-similarity-based affinity based on:
	semantic vectors for geographic locations, wherein a semantic vector includes a plurality of dimensions respectively representing types of places located within a threshold distance of a geographic location and, wherein each dimension from the plurality of dimensions has a respective value representing a respective number of places having a respective type represented by the dimension, and
	the intrinsic affinity of the particular user for the product,
	designing, by the processor and based on the user-similarity-based affinity, a geo-fence targeted to the particular user such that a message is transmitted to a user device of the particular user in response to an indication that the particular user is within a boundary of the geo-fence, the geo-fence defining a geographical area that includes the particular geographical location and that is associated with a provider of the product; and
	causing, by the processor, a telecommunication server to transmit the message to the user device when the user device is positioned within the designed geo-fence.  ”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
s 1 – 2, 4 – 10, 12 – 16, 18 – 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. H. T./
Examiner, Art Unit 3681

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681